COXE, Circuit Judge
(orally). I think I will overrule the objection. My impression is that, under the peculiar reading of this section as interpreted: by' the Supreme • Court; the only remedy the importer now. has is to do just what .these parties have done, and that if they should pay the duties at this time or at any time there would be at least an exceedingly awkward question for them to meet before the Board of General Appraisers. Objection overruled' and motion denied.
At the close of the trial, the jury brought in a verdict for the importer.